﻿44.	 Mr. President, may I be allowed, at the outset, to express the deepest pleasure of the Italian delegation at seeing you preside over this twenty-eighth session of the General Assembly.
45.	I am also glad to associate myself with the appreciation extended to your predecessor and with the tribute paid to our Secretary-General, the faithful interpreter of the principles of the Charter and the living symbol of the continuity of this Organization, for the intelligent and successful work that he has accomplished.
46.	Confronted by the sad news from the Middle East, I cannot refrain from giving my immediate attention to that tormented geographical area. The sudden renewal of large- scale hostilities in the Middle East at the very moment when the spirit of detente seemed to be spreading throughout the world, and when Europe is engaged in the task of consolidating peace, provides us with a brusque reminder that in an area very close to my own country there remains a deep- rooted and profound crisis which for a long time will threaten our peace-keeping efforts. I venture to recall that the Italian Government, fully aware of the precariousness of any armed truce, had issued repeated warnings, both in this Organization and in our bilateral contacts, about the risk of a further outbreak of hostilities.
47.	The Italian Government and Italian public opinion are deeply concerned at the dramatic and tragic events of
the last few days. Italy urges that every effort be made to
stop the bloodshed immediately. The military operations are producing suffering and death. Sadly, they have also caused victims among the civilian population, victims for whom I must express my deepest grief.
48.	At the same time we urge that the root-causes of the conflict not be overlooked. It is towards these root-causes that we must turn our attention, at these gravest of moments, with the sincerely expressed wish that our Organization will, as it faces this serious crisis, prove itself capable of discharging its basic task of serving as a centre for harmonizing the actions of States in order to maintain international peace and security. The United Nations must therefore renew its efforts with increased vigour not only to re-establish the truce immediately — this aim, in our opinion, has absolute priority — but also to eradicate the roots of the conflict.
49.	I would venture to add that this duty does not collectively weigh on our Organization alone. Each of its Members separately, and in particular those who bear a major responsibility for peace, are in duty bound to do their utmost to bring about a political solution. We must not ignore the danger that the Middle East conflict may lead to repercussions beyond our control.
50.	Italy is convinced that Security Council resolution 242 (1967) still constitutes the basis for a just and honourable peace in the Middle East. The experience of these last six years has nevertheless shown that resolution 242 (1967), while offering the parties concerned the basic foundations for a peace agreement, will remain a dead letter unless the countries involved in the dispute make an open show of goodwill, in co-operation with the United Nations, in order to achieve a unanimously acceptable interpretation of the resolution and its subsequent implementation. The United Nations, and above all those Member States that have close relations with one or all of the interested parties, are in duty bound to invite them and urge them to tackle their problems constructively and to promote an agreement. Italy, for its part, will spare no effort to convince the parties to overcome doubts and misunderstandings and to encourage them to engage in a dialogue as a means of achieving peace. On behalf of the Italian Government, I wish to appeal to all the parties concerned to show restraint and a sense of responsibility so that reason and justice may finally prevail in the Middle East.

51.	It has been said in many quarters that 1973 has been the year of detente. And this was certainly true until a few days ago and warranted a certain satisfaction over the tangible and significant developments achieved in 1973. These achievements have been mentioned by many previous speakers: the progress made towards normalization in Viet-Nam; the favourable conclusion of negotiations between India, Pakistan and Bangladesh, which have improved the situation in the Asian subcontinent; the conclusion in Europe of the stage of soundings in preparation for a multilateral negotiation between the West, the East and the neutral countries, and the beginning of the Conference on Security and Co-operation- in Europe which is now taking place in Geneva; the ratification of the treaty between the two Germanys which has resulted in the entry into the United Nations of the two German States; the forthcoming negotiations in Vienna to achieve a balanced reduction of forces in central Europe and the resumption of negotiations between the United States and the Soviet Union on the limitation of strategic weapons.
52.	A determining factor in these positive developments undoubtedly has been the search for a new kind of relationship among the major centres of world political influence. These centres, after having initiated and experienced balanced relationships which at the beginning of the 1970s constituted a decisive political change, are tending more and more to adopt the method of permanent negotiations in order to check potential conflicts and to bring about the peaceful consolidation of world stability.
53.	The new presence of Europe as an entity actively engaged in the search for new relationships between States and peoples and in the building of a peaceful order on the continent and in the world constitutes a striking development in the international situation which, as a European, I certainly cannot ignore.
54.	The concerted drive towards European unity no longer reflects merely a desire by the peoples of Western Europe to expand and strengthen the process of integration so far engaged in the European Economic Community; it also reflects a striving for the responsibility which devolves upon the Community as a result of the new international reality.
55.	The aim of achieving by 1980 the political unity of the countries of the European Community reflects this desire and this responsibility. And the countries of the Community are moving towards the achievement of this aim by helping both to end the confrontation between East and West and to bridge the gap between industrialized and developing countries.
56.	Hence the process of the economic and political unification of the countries and peoples of a large part of Europe, to the extent that it fills a historical gap and provides a new impetus towards co-operation and peace, coincides — as it has indeed so far coincided — with the progress of detente and with the initiation of new relations between the countries of the third world and the industrialized countries. Suffice it to point out that the enlargement of the European Economic Community and the further progress towards political integration have accompanied the preparation and holding of the Conference on Security and Co-operation in Europe. Suffice it also to think of the treaties of association concluded between the Community and certain African States, the growing network of friendly relations which the Community is building up in the Mediterranean area and in Latin America and the initiatives taken in the United Nations Conference on Trade and Development for the development of trade within the framework of a system of generalized preferences. All this means that the European Community not only intends to achieve a model of regional economic and political integration but also is seeking to become a dynamic force and a specific reference point in the new system of relations and balances which is emerging as a more adequate response to the challenges and problems of the world community.
57.	The new relationships based on negotiations initiated between the major centres of world influence have certainly helped to settle some potential conflicts. Nevertheless, the need to reaffirm the presence and the essential role of the United Nations in the process of overcoming crises and normalizing relations between States remains more than ever valid. That is because only the United Nations, through its universal and democratic vocation, can represent the aspirations and interests of all States and all peoples; and only the United Nations, created and developed on the basis of a set of principles of international coexistence, can seek a peace which not only conforms to Power relationships but also is founded on equality between States and an understanding of the aspirations of peoples.
58.	It is therefore the task of the United Nations to supplement the efforts of the major centres of political influence by action which reflects the need for participation of all States and the democratic awareness of the world. That is action whereby the United Nations, seeking to build peace upon justice and to base that peace on the major principles of the .Charter, must plan for peace and reaffirm it in all fields where it is threatened by delays in the achievement of progress which may bring to all men and all peoples dignified and democratic conditions of life.
59.	There still remain some problems and disputes which have not as yet been settled. They can be tackled only by the application of the major principles of the United Nations, such as the self-determination of peoples, respect for human rights, the sovereign equality of States, and the renunciation of the use or threat of force. I refer to the crisis in the Middle East — which I have already dealt with — the remnants of colonialism in Africa, apartheid, racial discrimination, the serious violations of fundamental freedoms of individuals and of peoples which occur also on other continents, and the problems of the normalization of political relations in Asia.
60.	Among other problems whose settlement involves the full implementation of the principles of the United Nations I shall mention here those of colonialism and apartheid. And let me say at once that the recent news of violence in southern Africa has had a strong impact on Italian public opinion. The Italian people demand a renewed undertaking on the part of the United Nations to initiate in the areas still under colonial rule constructive negotiations between the administering Powers and the liberation movements in order to bring about a process of peaceful and speedy decolonization. These are problems on which we have repeatedly expressed our views; and we have voiced our full disapproval of the adverse effects which our failure to solve them has had on the peoples concerned and on our progress towards the attainment of subsequent goals of free political coexistence between men.
61.	The statement of these principles reminds us that there are still many countries where the right of peoples to choose freely their own political and social institutions and where the rights of the individual to life and liberty are suppressed because of recurring tendencies to impose or maintain political formulas and regimes by underhand coercion and violence of arms.
62.	The Italian Government has followed with regret and concern the events which have taken place and are still taking place in Chile, where a coup d'etat led to the overthrow of the constitutional Government, the suppression of democratic institutions and the tragic death of President Allende.
63.	Violence in political life, wherever and in whatever form it occurs, leads to the disregard and suppression of human rights. Italy maintains that respect for human rights, set forth in the Universal Declaration of Human Rights and proclaimed in the United Nations Charter as the basic objective of co-operation between States, constitutes everywhere the basis for ensuring political coexistence and for guaranteeing, both within States and in international life, the renunciation of the use of force and the free development of the values and aspirations of peoples.
64.	On the continent of Asia also there still exist problems whose solution requires the rigorous application of United Nations principles.
65.	The Paris agreements on Viet-Nam, the Vientiane Agreement on Laos and the end of the bombing in Cambodia constitute the premises for the gradual restoration of normal relations in Indo-China. Now that the war in VietNam and Laos is over, we must try to defend the peace there; but above all we must place it on more solid and more genuine foundations, namely, full respect for the will of the peoples concerned to establish a freely chosen political and social order and a climate of reconciliation and fruitful progress.
66.	On the Korean peninsula also the efforts made by the two Koreas to normalize their relations are encountering difficulties which may become if the delicate balances existing within the region and the desires of the Korean people are respected and if there is no outside interference.
67.	The most serious problem now facing the States Members of the United Nations, whether on the regional or the world level, is not so much to reaffirm the major principles already solemnly proclaimed in the Charter as to bring about their practical implementation. That is a task which in Italy's view may be accomplished mainly through a joint effort of political will by the States which are called upon to establish more peaceful and more balanced relationships throughout the world.
68.	That co-operation may be achieved at the regional level, as may be proved by the significant test constituted by the convening of the Conference on Security and Cooperation in Europe, but that Conference must not limit its scope to another redrafting, in more or less solemn terms, of a code of behaviour which already exists in the universal conscience. On the contrary, it must pursue the aim of equating European reality with the major principles of our Organization and it must remove the divisive factors which have so far prevented their full implementation on the continent. It must create the conditions for the gradual removal of barriers between States and peoples and for the initiation of new relations between them which are more open and dynamic.
69.	With regard to the concern with which international public opinion has been following the measures recently
taken against citizens guilty of having expressed a form of political dissent, I wish to stress that the real success of the Conference will be measured by its ability effectively to enhance the quality of life and the dignity of man. In that sense, the promotion in Europe of broader contacts between individuals and the freer exchanges of information, ideas and scientific and artistic products will increase the political awareness of citizens and together will raise the level of social progress, as measured by the extent to which rights and freedom are enjoyed. The possibilities given to Europeans of understanding and meeting one another beyond national frontiers will signify the progress from a Europe marked by divisions to a Europe of peace, intent on seeking more advanced forms of social coexistence.
70.	What I have said so far about Europe is valid, mutatis mutandis, for the other continents also. At the world level, however, the way towards the implementation of the major principles in international relations lies more than ever in the strengthening of the role of the United Nations.
71.	The Italian Government has already had the opportunity of expressing its views on the matter. We maintain that full respect for the Charter and the political will of States to apply it correctly represent the necessary premise for restoring effectiveness to United Nations action. We are, however, also convinced that some of its structures must be modified in order to ensure more responsible participation of small and medium-sized States in the decisions and tasks of the Organization.
72.	The expansion of the membership of the Economic and Social Council and the strengthening of its operations represents a positive event. We hope that the Security Council, too, may in the not-too-distant future reflect more accurately in its membership the changes that have come about in the world community during the last quarter of a century with the attainment of independence by so many States and with the evolution of influential relationships on the world scene. We also hope that by the establishment of new machinery the Security Council will be able to improve its fact-finding and peace-keeping functions.
73.	A strengthening of the procedures for the settlement of international disputes, especially through a review of the role of the International Court of Justice; a further clarification of the powers of the Economic and Social Council to co-ordinate the specialized agencies and the programmes designed to implement the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)]\ the search for more coordinated procedures for ascertaining violations of human rights and for struggling against racial discrimination; the replacement of the Trusteeship Council, which has almost concluded its task, by a council for Non-Self-Governing Territories and for decolonization: these are some of the questions which we suggest Member States should ponder in order to bring about a genuine modernization of the structures and capacity for action of the United Nations.
74.	Undoubtedly, the United Nations has traversed a long path towards the attainment of universality, which represents important stage in the reaffirmation of its role. The entry into the world Organization of the two States of the
German nation and of the Commonwealth of the Bahamas brings closer the moment in which the United Nations can achieve real universality. To complete this process we shall have to accelerate the accession to independence by the countries still subject to a colonial regime and normalize relations between the divided States such as Korea and Viet-Nam.
75.	Italy, which has always advocated the principle of universality of the United Nations, will continue to work for the attainment of this aim as soon as possible.
76.	Precisely because of the ever-growing participation of States, the United Nations has been able in recent years to extend the scope of its action. Today, the United Nations is launching a campaign on all fronts for the liberation of mankind from the major evils which afflict it: the armaments spiral, under-development, hunger and the destruction of the environment. In this context I should like to recall the initiative of the President of Mexico for the adoption of a charter on the economic rights and duties of States, an initiative which we favourably accepted for the reasons which prompted it and in the study of which we are participating with interest.

77.	What must be done is to implement the comprehensive and indivisible concept of security that befits the United Nations and is founded on the awareness that, in order to ensure peace the root-causes of tension must be eradicated.
78.	In this context I will refer only to the United Nations effort to promote a global development strategy capable of bringing about a more equitable distribution of resources and technology in favour of the less-advanced States, to the major negotiations in the General Agreement on Tariffs and Trade and the International Monetary Fund, to the noble initiatives — notably the suggested world food conference — undertaken to confront the dramatic challenges of hunger and over-population throughout the world and, last but not least, to the general awareness of the fact that a world environment policy can no longer be postponed.
79.	It is against that comprehensive background, in the framework of a global strategy of peace which may confront world problems in their entirety and interrelationship, that we must consider also the disarmament problems.
80.	The Soviet-American negotiations on the limitation of strategic weapons and the start of a negotiation on the balanced reduction of forces in central Europe constitute so many positive elements which must be integrated with the efforts of the United Nations itself if we are to move towards the objective of general and complete disarmament. Italy continues on each and every occasion to be actively engaged in the search for progress in disarmament. We are pursuing this search in the Conference of the Committee on Disarmament at Geneva which technically still constitutes, in spite of recent difficulties, the body best equipped to negotiate specific and workable measures. Italy also intends to remain active in the efforts deployed to bring about a World Disarmament Conference which, if it is effectively prepared with the participation of all the nuclear Powers, could become the most useful instrument for bringing about general and complete disarmament.
81.	The United Nations was created in order to base international relations on peace and law and to guarantee to all peoples the right to decide their own destiny and to be free from all foreign interference and all forms of coercion. Since States and peoples are made up of human beings, today more than ever the enrichment of the quality of life — the quality of life of all men, wherever they live — is essential for ensuring that relations between States will also develop in a framework of security and harmony. The rights of States and peoples may be achieved more fully in a climate of peace and security when the rights of the individual can expand and develop within all regions and within all social systems.
82.	It is in that spirit that Italy reaffirms its complete support for the United Nations and the principles set forth in the Charter and its resolve to co-operate in the formulation of a comprehensive policy for peace, which may also promote all the values in which man's desire constantly to overcome himself is embodied.